Case 1:14-cv-00086-MAC Document 111 Filed 03/01/19 Page 1 of 21 PageID #: 2588




 UNITED STATES DISTRICT COURT                                      EASTERN DISTRICT OF TEXAS


 UNITED STATES OF AMERICA                              §
 ex rel. ROBERT REDDELL and                            §
 ROBERT HENDRIX,                                       §
                                                       §
                    Plaintiffs,                        §
                                                       §
 versus                                                §            CIVIL ACTION NO. 1:14-CV-86
                                                       §
 DYNCORP INTERNATIONAL, LLC,                           §
 DAMCO U.S.A., INC, and DAMCO                          §
 INTERNATIONAL B.V.,                                   §
                                                       §
                    Defendants.                        §

                                     MEMORANDUM AND ORDER

          Pending before the court is Defendant Damco International B.V.’s (“Damco BV”) Motion

 to Dismiss (#91) Relators Robert Reddell and Robert Hendrix’s (collectively, “Relators”) Third

 Amended Complaint (#83) for lack of personal jurisdiction pursuant to Federal Rule of Civil

 Procedure 12(b)(2) and Motion to Stay Discovery (#98). Having considered the pending motions,

 the submissions of the parties, the complaint, and the applicable law, the court is of the opinion

 that Damco BV’s Motion to Dismiss (#91) should be granted and its Motion to Stay Discovery

 (#98) should be denied as moot.

 I.       Background

          On February 5, 2014, Relator Robert Reddell (“Reddell”)1 filed this qui tam action,

 asserting that Defendants DynCorp International, LLC (“DynCorp”); DynCorp International Inc.;

 Damco U.S.A., Inc. (“Damco USA”); and Damco BV (collectively, “Defendants”) perpetuated

 a scheme to defraud the United States of America (the “Government”), in violation of the False



          1
              Relator Robert Hendrix (“Hendrix”) joined as a relator in this case on May 30, 2017 (##30-32).
Case 1:14-cv-00086-MAC Document 111 Filed 03/01/19 Page 2 of 21 PageID #: 2589


 Claims Act (the “FCA”), 31 U.S.C. §§ 3729-3732.2 DynCorp is a prime contractor providing

 logistical support to the United States Army under the Logistics Civil Augmentation Program

 (“LOGCAP”) IV. DynCorp performs some of its obligations under its contract with the

 Government through subcontractors, such as Damco USA, which provides DynCorp with freight

 forwarding services. Relators allege that during the bidding process to win a freight forwarding

 contract with DynCorp, Damco USA submitted a deceptively low bid which did not include

 accessorial costs that were included in its competitors’ bids. As a result, in late 2011, DynCorp

 awarded Damco USA the contract, and the parties entered into the Master Services Agreement (the

 “MSA”) that is the subject of this qui tam action. Relators contend that once Damco USA began

 performing under the MSA, it systematically overcharged DynCorp—which passed the inflated

 charges onto the Government—by adding accessorial costs and other charges that were not

 permitted under the MSA.

         Relators argue that Damco BV should be held liable for Damco USA’s conduct because

 of its relationship with Damco USA. The alleged wrongful conduct includes submitting false,

 fraudulent, and otherwise improper charges to DynCorp, knowing that DynCorp would be

 reimbursed by the Government; persuading DynCorp to make false representations to the

 Government in order to justify the inflated charges and obtain the Government’s approval to

 modify and renew Damco USA’s freight forwarding contract with DynCorp; and conspiring with

 DynCorp to present and obtain reimbursement from the Government for improper claims.




         2
           Defendant DynCorp International Inc., the parent company of DynCorp, was voluntarily
 dismissed by Relators pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i) (#87) on June 18, 2018.
 Thus, the court uses “DynCorp” to refer to DynCorp International, LLC, only.

                                                    2
Case 1:14-cv-00086-MAC Document 111 Filed 03/01/19 Page 3 of 21 PageID #: 2590


        According to Relators’ Third Amended Complaint (#83), the operative complaint in this

 action, Damco BV is a foreign entity that is incorporated in the Netherlands and maintains its

 headquarters at Turfmarkt 107 2511 DP, The Hague, The Netherlands. The parties dispute the

 nature of the relationship between Damco BV and Damco USA.3 Relators allege that Damco BV

 and Damco USA are both managed by Damco International A/S, which was formerly known as

 Maersk Logistics International A/S, and all three entities are subsidiaries of A.P. Moller-Maersk

 Group.4 In contrast, Damco BV and Damco USA’s Corporate Disclosure Statement (#104)

 indicates that they are wholly owned subsidiaries of Damco International A/S, which is a wholly

 owned subsidiary of A.P. Moller-Maersk A/S. In support of their assertion that Damco BV

 should be held accountable for Damco USA’s actions in this lawsuit, Relators contend that Thomas

 Kristensen (“Kristensen”), in addition to James Percival (“Percival”) and other executives of the

 aforementioned entities, directed much of Damco USA’s interaction with DynCorp and the

 Government.

        Relators assert that Damco BV has sufficient contacts with the United States as a whole

 either on its own or through its relationship with Damco USA such that the court’s exercise of

 personal jurisdiction over it would be proper. In the pending motion, Damco BV argues that it

 is not subject to the court’s jurisdiction because it is a foreign entity and Relators have failed to

 establish:   (1) the court’s general personal jurisdiction; (2) the court’s specific personal




        3
           Relators frequently refer to Damco BV and Damco USA collectively as “Damco,” a
 characterization that Damco BV contests.
        4
         Although Relators allege that Damco BV and Damco USA are corporate affiliates in the Third
 Amended Complaint (#83, at 12-13 ¶¶ 17-19), Exhibit 20 to their Response, a Dun & Bradstreet report
 for Damco USA last updated on January 31, 2017 (#99-21, at 2), indicates that Damco BV is Damco
 USA’s foreign parent with 100 percent ownership of its capital stock (Id. at 5).

                                                  3
Case 1:14-cv-00086-MAC Document 111 Filed 03/01/19 Page 4 of 21 PageID #: 2591


 jurisdiction; or (3) an alter ego theory of personal jurisdiction. In addition, Damco BV avers that

 Relators are not entitled to jurisdictional discovery.

 II.    Analysis

        A.      Dismissal for Lack of Personal Jurisdiction under Rule 12(b)(2)

        When a nonresident defendant files a motion to dismiss for lack of personal jurisdiction,

 the party seeking to invoke federal court jurisdiction over the nonresident defendant has the burden

 of showing that the exercise of personal jurisdiction is proper. Sangha v. Navig8 Shipmanagement

 Private Ltd., 882 F.3d 96, 101 (5th Cir. 2018); Int’l Energy Ventures Mgmt., L.L.C. v. United

 Energy Grp., Ltd., 818 F.3d 193, 211 (5th Cir. 2016); Monkton Ins. Servs., Ltd. v. Ritter, 768

 F.3d 429, 431 (5th Cir. 2014); Herman v. Cataphora, Inc., 730 F.3d 460, 464 (5th Cir. 2013);

 Luv n’ care, Ltd. v. Insta-Mix, Inc., 438 F.3d 465, 469 (5th Cir.), cert. denied, 548 U.S. 904

 (2006). Generally, to satisfy this burden, the plaintiff need only present facts sufficient to

 establish a prima facie case of personal jurisdiction; proof by a preponderance of the evidence is

 not required. Sangha, 882 F.3d at 101; Int’l Energy Ventures Mgmt., L.L.C., 818 F.3d at 211;

 Luv n’ care, Ltd., 438 F.3d at 469; see Mullins v. TestAmerica, Inc., 564 F.3d 386, 398-99 (5th

 Cir. 2009); Seiferth v. Helicopteros Atuneros, Inc., 472 F.3d 266, 270 (5th Cir. 2006).

        When ruling on a motion to dismiss for lack of personal jurisdiction, the court “has

 considerable procedural leeway.” Marine Midland Bank, N.A. v. Miller, 664 F.2d 899, 904 (2d

 Cir. 1981). “In resolving this issue, not only the well-pleaded allegations of the complaint may

 be considered, but also factual showings made by way of depositions and affidavits.” Trois v.

 Apple Tree Auction Ctr., Inc., 882 F.3d 485, 488 (5th Cir. 2018) (quoting Simon v. United States,

 644 F.2d 490, 497 (5th Cir. 1981)).         Pertinent factual materials may include “affidavits,

 interrogatories, depositions, oral testimony, or any combination of the recognized methods of

                                                  4
Case 1:14-cv-00086-MAC Document 111 Filed 03/01/19 Page 5 of 21 PageID #: 2592


 discovery.” Revell v. Lidov, 317 F.3d 467, 469 (5th Cir. 2002) (quoting Stuart v. Spademan, 772

 F.2d 1185, 1192 (5th Cir. 1985)). Nevertheless, the court must accept as true the plaintiff’s

 uncontroverted allegations contained in the complaint, so long as the allegations are not merely

 conclusory, and resolve all factual conflicts in favor of the party seeking to invoke the court’s

 jurisdiction. Ritter, 768 F.3d at 431; Cent. Freight Lines Inc. v. APA Transp. Corp., 322 F.3d

 376, 380 (5th Cir. 2003); Revell, 317 F.3d at 469.

                1.      The Applicable Standard

        A federal court typically has personal jurisdiction over a nonresident defendant when (1)

 the nonresident defendant is amenable to service of process under the forum state’s long-arm

 statute and (2) the assertion of jurisdiction over the defendant is consistent with the Due Process

 Clause of the Fourteenth Amendment. Dickson Marine Inc. v. Panalpina, Inc., 179 F.3d 331,

 336 (5th Cir. 1999); see Bristol-Myers Squibb Co. v. Superior Ct. of Cal., ___ U.S. ___, 137 S.

 Ct. 1773, 1779-80 (2017); Walden v. Fiore, 571 U.S. 277, 283 (2014); Seiferth, 472 F.3d at 270.

 “The Due Process Clause protects an individual’s liberty interest in not being subject to the

 binding judgments of a forum with which the individual has established no meaningful ‘contacts,

 ties, or relations.’” Dickson Marine Inc., 179 F.3d at 336 (quoting Burger King Corp. v.

 Rudzewicz, 471 U.S. 462, 472 (1985) (citing Int’l Shoe Co. v. Washington, 326 U.S. 310, 319

 (1945))); see Walden, 571 U.S. at 283-84.

        Personal jurisdiction comports with constitutional due process requirements when (1) the

 nonresident defendant has certain minimum contacts with the forum state resulting from an

 affirmative act or acts on its part and (2) it is not unfair or unreasonable to require the nonresident

 defendant to defend the lawsuit in the forum state. Walden, 571 U.S. at 283; Burger King Corp.,

 471 U.S. at 474-77; Int’l Shoe Co., 326 U.S. at 316; Trois, 882 F.3d at 488-89. “‘[T]he

                                                   5
Case 1:14-cv-00086-MAC Document 111 Filed 03/01/19 Page 6 of 21 PageID #: 2593


 constitutional touchstone’ for asserting personal jurisdiction over a nonresident defendant is

 ‘whether the defendant purposefully established “minimum contacts” in the forum State.’” Alpine

 View Co. v. Atlas Copco AB, 205 F.3d 208, 215 (5th Cir. 2000) (quoting Burger King Corp., 471

 U.S. at 474); see Walden, 571 U.S. at 284; Trois, 882 F.3d at 489. The Supreme Court has held

 that contacts resulting from the “unilateral activity of another party or a third person” who claims

 some relationship with a nonresident defendant cannot alone satisfy the requirement of contact with

 the forum state. Walden, 571 U.S. at 284; Burger King Corp., 471 U.S. at 475 (quoting

 Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 417 (1984)); accord Moncrief

 Oil Int’l Inc. v. OAO Gazprom, 481 F.3d 309, 311 (5th Cir. 2007). Likewise, “random,

 fortuitous, or attenuated contacts” do not count in determining the existence of minimum contacts.

 Walden, 571 U.S. at 286 (quoting Burger King Corp., 471 U.S. at 475); accord Moncrief Oil Int’l

 Inc., 481 F.3d at 312; Luv n’ care, Ltd., 438 F.3d at 470 n.7; Dickson Marine Inc., 179 F.3d at

 337.

        A court may exercise either general or specific jurisdiction over a nonresident defendant,

 depending on the circumstances. Bristol-Myers Squibb Co., 137 S. Ct. at 1779-80; In re DePuy

 Orthopaedics, Inc., 888 F.3d 753, 778 (5th Cir. 2018); Ritter, 768 F.3d at 432-34; Luv n’ care,

 Ltd., 438 F.3d at 469; see Helicopteros Nacionales de Colombia, S.A., 466 U.S. at 414 nn.8-9.

 “General jurisdiction” applies when the defendant’s contacts at issue have no necessary

 relationship to the cause of action, but the forum nevertheless has an interest in the defendant

 because the defendant has continuing and systematic contacts with the forum. In re DePuy

 Orthopaedics, Inc., 888 F.3d at 778; Sangha, 882 F.3d at 101-102; Ritter, 768 F.3d at 332; see

 Burger King Corp., 471 U.S. at 473 n.15; Helicopteros Nacionales de Colombia, S.A., 466 U.S.

 at 414 n.9. Thus, to establish general jurisdiction, the plaintiff must show that the defendant has

                                                  6
Case 1:14-cv-00086-MAC Document 111 Filed 03/01/19 Page 7 of 21 PageID #: 2594


 substantial contacts with the forum. Alpine View Co., 205 F.3d at 217; Dickson Marine, Inc., 179

 F.3d at 336.

        A court may exercise “specific jurisdiction” over a nonresident defendant when the lawsuit

 arises from or relates to the defendant’s conduct within the forum state. Bristol-Myers Squibb Co.,

 137 S. Ct. at 1780; Walden, 571 U.S. at 284; Burger King Corp., 471 U.S. at 473; Helicopteros

 Nacionales de Colombia, S.A., 466 U.S. at 414 n.8; Moncrief Oil Int’l Inc., 481 F.3d at 312 n.2.

 In fact, “even a single act can support jurisdiction,” provided that it creates a “substantial

 connection” with the forum, as opposed to an “‘attenuated’ affiliation.” Burger King Corp., 471

 U.S. at 476 n.18 (quoting World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 299 (1980);

 McGee v. Int’l Life Ins. Co., 355 U.S. 220, 223 (1957)).

        For jurisdiction to be appropriate, not only must a defendant purposefully establish

 minimum contacts with the forum state, but the plaintiff’s maintenance of the suit must also

 comport with the “traditional notions of fair play and substantial justice.” Trois, 882 F.3d at 489

 (quoting Int’l Shoe Co., 326 U.S. at 316); accord Walden, 571 U.S. at 284; Int’l Energy Ventures

 Mgmt., L.L.C., 818 F.3d at 211; Moncrief Oil Int’l, Inc., 481 F.3d at 311. Hence, “[o]nce a

 plaintiff establishes minimum contacts between the defendant and the forum State, the burden of

 proof shifts to the defendant to show that the assertion of jurisdiction is unfair and unreasonable.”

 Sangha, 882 F.3d at 102 (citing Wien Air Alaska, Inc. v. Brandt, 195 F.3d 208, 215 (5th Cir.

 1999)). “The defendant must make a ‘compelling case.’” Sangha, 882 F.3d at 102 (citing Burger

 King Corp., 471 U.S. at 477).

        In determining whether the exercise of jurisdiction is fair and reasonable, the court
        must balance: (1) the burden on the nonresident defendant of having to defend
        itself in the forum; (2) the interests of the forum state in the case; (3) the plaintiff’s
        interest in obtaining convenient and effective relief; (4) the interstate judicial


                                                    7
Case 1:14-cv-00086-MAC Document 111 Filed 03/01/19 Page 8 of 21 PageID #: 2595


        system’s interest in the most efficient resolution of controversies; and (5) the shared
        interests of the states in furthering fundamental social policies.

 Sangha, 882 F.3d at 102 (citing Burger King Corp., 471 U.S. at 477; Asahi Metal Indus. Co. v.

 Superior Ct. of Cal., 480 U.S. 102, 115 (1987)); accord Bristol-Myers Squibb Co., 137 S. Ct. at

 1786; World-Wide Volkswagen Corp., 444 U.S. at 292; Guidry v. U.S. Tobacco Co., 188 F.3d

 619, 630 (5th Cir. 1999). Determinations regarding the fairness of the exercise of personal

 jurisdiction over nonresident defendants must be made on a case-by-case basis. Asahi Metal

 Indus. Co., 480 U.S. at 115; Polythane Sys., Inc. v. Marina Ventures Int’l, Ltd., 993 F.2d 1201,

 1206 (5th Cir. 1993), cert. denied, 510 U.S. 1116 (1994).

               2.      The False Claims Act and Rule 4(k)(2)

        Damco BV argues that it does not have the minimum contacts with the State of Texas

 necessary for the court to exercise personal jurisdiction over it. Relators contend that personal

 jurisdiction is permissible under the FCA and Federal Rule of Civil Procedure 4(k)(2) because the

 due process analysis is based on Damco BV’s contacts with the United States as a whole, not just

 its contacts with the forum state. The court agrees that the FCA and Rule 4(k)(2) provide the

 relevant standard and that the due process analysis should be based on Damco BV’s nationwide

 contacts. The FCA authorizes worldwide service of process as long as the summons is issued by

 a court where venue is proper:

        Any [civil action for false claims] under section 3730 may be brought in any
        judicial district in which the defendant or, in the case of multiple defendants, any
        one defendant can be found, resides, transacts business, or in which any act
        proscribed by section 3729 [as false claims] occurred. A summons as required by
        the Federal Rules of Civil Procedure shall be issued by the appropriate district
        court and served at any place within or outside the United States.

 31 U.S.C. § 3732(a). In a suit based on a federal statute that authorizes worldwide service of

 process, a district court may exercise personal jurisdiction over any party that has minimum

                                                  8
Case 1:14-cv-00086-MAC Document 111 Filed 03/01/19 Page 9 of 21 PageID #: 2596


 contacts with the United States as a whole. See, e.g., Bellaire Gen. Hosp. v. Blue Cross Blue

 Shield, 97 F.3d 822, 825-26 (5th Cir. 1996) (claim arising under ERISA (citing 29 U.S.C.

 § 1132(e)(2))); Busch v. Buchman & O’Brien, Law Firm, 11 F.3d 1255, 1258 (5th Cir. 1994)

 (claim under Securities Exchange Act (citing 15 U.S.C. § 78aa)); United States ex rel. Tucker v.

 Christus Health, No. 90-1819, 2012 WL 5351212, at *2 (S.D. Tex. Oct. 23, 2012) (claim arising

 under FCA (citing 31 U.S.C. § 9792(a))); see also Luallen v. Higgs, 277 F. App’x 402, 404-05

 (5th Cir. 2008) (affirming Busch, 11 F.3d 1255).

        Federal Rule of Civil Procedure 4(k)(2) provides:

        For a claim that arises under federal law, serving a summons or filing a waiver of
        service establishes personal jurisdiction over a defendant if:

        (A)     the defendant is not subject to jurisdiction in any state’s courts of general
                jurisdiction; and

        (B)     exercising jurisdiction is consistent with the United States Constitution and
                laws.

 FED. R. CIV. P. 4(k)(2); Patterson v. Aker Sols. Inc., 826 F.3d 231, 234 (5th Cir. 2016). Like

 the FCA, Rule 4(k)(2) “provides for service of process and personal jurisdiction in any district

 court for cases arising under federal law where the defendant has contacts with the United States

 as a whole sufficient to satisfy due process concerns.” Patterson, 826 F.3d at 234 (quoting Adams

 v. Unione Mediterranea Di Sicurta, 364 F.3d 646, 650 (5th Cir.), cert. denied, 543 U.S. 979

 (2004)); accord Nagravision SA v. Gotech Int’l Tech. Ltd., 882 F.3d 494, 498 (5th Cir.), cert.

 denied, 139 S. Ct. 480 (2018). When the court’s authority arises directly from federal law, the

 court considers a party’s contacts with the United States as a whole, rather than just with the State

 of Texas, because due process is governed by the Fifth Amendment instead of the Fourteenth




                                                  9
Case 1:14-cv-00086-MAC Document 111 Filed 03/01/19 Page 10 of 21 PageID #: 2597


 Amendment. Patterson, 826 F.3d at 234 (citing Submersible Sys., Inc. v. Perforadora Cent., S.A.

 de C.V., 249 F.3d 413, 420 (5th Cir.), cert. denied, 534 U.S. 1055 (2001)).

        Here, Damco BV is amenable to service of process under both the FCA and Federal Rule

 of Civil Procedure 4(k)(2) even though it is a foreign entity. In addition, the parties do not dispute

 that Relators’ claims arise under federal law or that Damco BV is not subject to any state’s courts

 of general jurisdiction as required by Rule 4(k)(2)(A). Instead, the issue is whether the second

 prong of the personal jurisdiction test is met, i.e., whether the court’s exercise of personal

 jurisdiction over Damco BV would be consistent with due process under the Fifth Amendment.

 Thus, Relators must allege sufficient facts from which it could be inferred that Damco BV’s

 contacts with the United States as a whole are adequate to subject it to general or specific

 jurisdiction in the United States. See Patterson, 826 F.3d at 234.

        B.      General Jurisdiction

        For Damco BV to be subject to general jurisdiction under Rule(4)(k)(2), it must maintain

 contacts with the United States that are so continuous and systematic as to render it essentially at

 home in the United States. Patterson, 826 F.3d at 234 (citing Daimler AG v. Bauman, 571 U.S.

 117, 139 (2014)); see Bristol-Myers Squibb Co., 137 S. Ct. at 1780 (“For an individual, the

 paradigm forum for the exercise of general jurisdiction is the individual’s domicile; for a

 corporation, it is an equivalent place, one in which the corporation is fairly regarded as at home.”

 (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)));

 Helicopteros Nacionales de Colombia, S.A., 466 U.S. at 414 n.9; Sangha, 882 F.3d at 101-102.

 “Even repeated contacts with forum residents by a foreign defendant may not constitute the

 requisite substantial, continuous and systematic contacts required . . . .              [V]ague and

 overgeneralized assertions that give no indication as to the extent, duration, or frequency of

                                                  10
Case 1:14-cv-00086-MAC Document 111 Filed 03/01/19 Page 11 of 21 PageID #: 2598


 contacts are insufficient to support general jurisdiction.” Sangha, 882 F.3d at 102 (quoting

 Johnston v. Multidata Sys. Int’l Corp., 523 F.3d 602, 609 (5th Cir. 2008)). When general

 jurisdiction applies, these contacts need not bear any relationship to the cause of action.

 Bristol-Myers Squibb Co., 137 S. Ct. at 1780 (citing Goodyear, 564 U.S. at 919); Helicopteros

 Nacionales de Colombia, S.A., 466 U.S. at 414-16; Sangha, 882 F.3d at 101; Alpine View Co.,

 205 F.3d at 217. A corporation is generally at home in its place of incorporation and its principal

 place of business. Daimler AG, 571 U.S. at 136; Patterson, 826 F.3d at 234; Ritter, 768 F.3d

 at 432. There may be exceptional cases, however, in which a corporation could be subject to a

 court’s general jurisdiction in a forum other than its principal place of business or place of

 incorporation. See Daimler AG, 571 U.S. at 139 n.19; Patterson, 826 F.3d at 234; Ritter, 768

 F.3d at 432.

        In this case, it is undisputed that Damco BV is incorporated and has its principal place of

 business in the Netherlands. Therefore, to be amenable to general jurisdiction in the United

 States, Damco BV must have other systematic and continuous contacts such that it is essentially

 at home in the United States. Specifically, with regard to Damco BV, Relators allege that Damco

 BV (1) is registered to do business as a for-profit corporation in six states—New Jersey, New

 York, California, Georgia, Utah, and Florida—with corporate mailing addresses and a registered

 agent to accept service of process in the United States; (2) is associated with over 73,000

 shipments to the United States, primarily to Los Angeles, California; Newark, New Jersey; Long

 Beach, California; Savannah, Georgia; and Charleston, South Carolina; and (3) maintains business

 relationships with several United States companies, including Damco USA, Kmart Corporation,

 and Icon Health and Fitness. Moreover, Relators contend that Damco BV has applied for an



                                                 11
Case 1:14-cv-00086-MAC Document 111 Filed 03/01/19 Page 12 of 21 PageID #: 2599


 Ocean Transportation Intermediary License from the Federal Maritime Commission and has used

 federal courts in the United States to enforce its rights in Puerto Rico and New Jersey.

        Damco BV’s contacts, as alleged, however, are insufficient to show that Damco BV has

 the systematic and continuous contacts as to render it at home in the United States. In Perkins v.

 Benguet Consolidated Mining Co., the Supreme Court of the United States found that a Philippine

 corporation could be subject to personal general jurisdiction in the State of Ohio where its

 president, who was also its general manager and principal stockholder, maintained an office, kept

 company files, corresponded with employees about corporate business, paid salaries on behalf of

 the corporation, maintained bank accounts with substantial company funds, used an Ohio bank as

 a transfer agent for company stock, held directors’ meetings, managed company policies regarding

 its property in the Philippines, and sent funds to pay for projects in the Philippines. 342 U.S. 437,

 447-48 (1952); see Patterson, 826 F.3d at 235 (applying Perkins “as the benchmark of the

 ‘exceptional case’ where it is appropriate to exercise general jurisdiction over a corporation

 outside of its principal place of business or place of incorporation”). Unlike the foreign defendant

 in Perkins, which appeared to maintain a temporary principal place of business in the State of

 Ohio, there is no indication that Damco BV managed its business activities from the United States.

 Courts have found contacts similar to those alleged here to be insufficient to establish general

 jurisdiction over a foreign corporation. See, e.g., Patterson, 826 F.3d at 235 (finding that a

 foreign corporation was not essentially at home where there was no evidence that the foreign

 corporation maintained an office, bank accounts, or conducted corporate business in the United

 States); Loyalty Conversion Sys. Corp. v. Am. Airlines, Inc., 66 F. Supp. 3d 795, 807 (E.D. Tex.

 2014) (noting that residency of an out-of-state defendant’s customers within the forum state is

 insufficient to establish general jurisdiction); Associated Energy Grp., LLC v. Air Cargo Germany

                                                  12
Case 1:14-cv-00086-MAC Document 111 Filed 03/01/19 Page 13 of 21 PageID #: 2600


 GMBH, 24 F. Supp. 3d 602, 607-08 (stating that a Russian airline’s purchase of jet fuel from

 Texas suppliers over a two-year period did not establish general jurisdiction). Accordingly,

 Relators have failed to demonstrate that Damco BV has maintained the continuous and systematic

 contacts necessary to support general jurisdiction in the United States.

        C.      Specific Jurisdiction

        Next, Damco BV argues that Relators’ allegations are insufficient to confer specific

 jurisdiction over it. It is well settled that specific jurisdiction may arise without the nonresident

 defendant ever stepping foot upon the forum state’s soil or may arise incident to the commission

 of a single act directed at the forum. See Walden, 571 U.S. at 283 (“[A]lthough physical presence

 in the forum is not a prerequisite to jurisdiction, physical entry into the State—either by the

 defendant in person or through an agent, goods, mail, or some other means—is certainly relevant

 contact.”); Burger King Corp., 471 U.S. at 476 (holding that specific personal jurisdiction cannot

 be avoided merely because the defendant did not physically enter the state and that it may be based

 on actions that are purposefully directed toward a resident of a forum state); Trois, 882 F.3d at

 491; Ritter, 768 F.3d at 431. A court’s exercise of specific jurisdiction over a nonresident

 defendant, however, must arise from the defendant’s suit-related conduct. Bristol-Myers Squibb

 Co., 137 S. Ct. at 1780; Walden, 571 U.S. at 284 (“The inquiry focuses on the relationship among

 the defendant, the forum, and the litigation.” (quoting Keeton v. Hustler Magazine, 465 U.S. 770,

 775 (1984))); Sangha, 882 F.3d at 101 (noting that specific jurisdiction exists “when a nonresident

 defendant has purposefully directed its activities at the forum state and the litigation results from

 alleged injuries that arise out of or relate to those activities” (quoting Walk Haydel & Assocs., Inc.

 v. Coastal Power Prod. Co., 517 F.3d 235, 243 (5th Cir. 2008))).



                                                  13
Case 1:14-cv-00086-MAC Document 111 Filed 03/01/19 Page 14 of 21 PageID #: 2601


        The appropriate inquiry is whether the defendant purposefully availed itself of the privilege

 of conducting activities in the forum state, thus invoking the benefits and protections of the forum

 state’s laws, and whether the cause of action arises out of or relates to that act. Burger King

 Corp., 471 U.S. at 475; Hanson v. Denckla, 357 U.S. 235, 253 (1958); Trois, 882 F.3d at 489;

 Sangha, 882 F.3d at 101. A nonresident defendant purposefully avails itself of the benefits and

 protections of a forum by taking “purposeful and affirmative action” inside or outside of the forum

 that has reasonably foreseeable consequences within the forum. Cent. Freight Lines Inc., 322

 F.3d at 382 & n.6 (citing Miss. Interstate Express, Inc. v. Transpo, Inc., 681 F.2d 1003, 1007

 (5th Cir. 1982)); see Bustos v. Lennon, 538 F. App’x 565, 567 (5th Cir. 2013); WNS, Inc. v.

 Farrow, 884 F.2d 200, 203 (5th Cir. 1989).             Purposeful availment also exists when the

 defendant’s conduct and connection with the forum are such that the defendant may reasonably

 anticipate being haled into the forum to defend a lawsuit. See Walden, 571 U.S. at 286; Bustos,

 538 F. App’x at 567; Cent. Freight Lines Inc., 322 F.3d at 383; Alpine View Co., 205 F.3d at

 215. It is reasonable for a nonresident defendant to anticipate being haled into the forum to defend

 a lawsuit when it is aware that the brunt of any injury from its actions will be felt in the forum,

 even if its acts were committed outside the relevant forum. See Walden, 571 U.S. at 286; Calder

 v. Jones, 465 U.S. 783, 789 (1984).

        Relators aver that Damco BV engages in business in the United States; however, none of

 the specifically alleged activities are related to the purportedly wrongful conduct that is the subject

 of this lawsuit. Even if Damco BV is registered to do business in several states, maintains a

 mailing address and agent to accept service of process, ships products to and from the United

 States, maintains business relations with several United States companies, obtains licenses from

 federal agencies, and enforces its rights in United States courts, specific personal jurisdiction must

                                                   14
Case 1:14-cv-00086-MAC Document 111 Filed 03/01/19 Page 15 of 21 PageID #: 2602


 be based on its case-related contacts with the United States. Relators assert that Kristensen, “an

 employee on loan from Maersk Logistics and Damco [BV],” was involved in some of Damco

 USA’s activities related to the MSA. Kristensen’s specifically alleged conduct includes setting up

 a quality control center in Dubai that was central to the MSA, discussing how Damco USA could

 recoup money after a $3.1 million settlement with DynCorp through oversize charges, counseling

 Damco USA to avoid talking about increased palletization charges with DynCorp, and convincing

 a DynCorp employee that Damco USA’s cost structure was at DynCorp’s request. Assuming that

 Kristensen was a Damco BV employee, Relators contend that he was “on loan” to Damco USA,

 without distinguishing between Kristensen’s acts taken on behalf of Damco BV from his acts taken

 on behalf of Damco USA. See United States v. Bestfoods, 524 U.S. 51, 69-70 (1998) (to impute

 acts of a subsidiary directed by officers and directors shared by a parent and its subsidiary,

 plaintiff must establish that those acts were directed in their capacity as the parent’s rather than

 the subsidiary’s officers and directors). Nor do Relators allege other acts purportedly performed

 by Damco BV related to the pending litigation. As a result, Relators have failed to plead adequate

 facts from which it could be inferred that Damco BV had sufficient minimum contacts with the

 United States based on “the relationship among the defendant, the forum, and the litigation” to

 establish personal jurisdiction over it. Walden, 571 U.S. at 284; Keeton, 465 U.S. at 775.

        D.      Alter Ego

        As a general rule, a court may not exercise personal jurisdiction over a nonresident

 corporation based on contacts with the forum of an affiliated corporate entity. Freudensprung v.

 Offshore Tech. Servs., Inc., 379 F.3d 327, 346 (5th Cir. 2004); Hargrave v. Fibreboard Corp.,

 710 F.2d 1154, 1159 (5th Cir. 1983); see Cannon Mfg. Co. v. Cudahy Packing Co., 267 U.S.

 333, 336 (1925) (“Congress has not provided that a corporation of one state shall be amenable to

                                                 15
Case 1:14-cv-00086-MAC Document 111 Filed 03/01/19 Page 16 of 21 PageID #: 2603


 suit in the federal court for another state in which the plaintiff resides, whenever it employ[s] a

 subsidiary corporation as the instrumentality for doing business therein. . . . [U]se of a subsidiary

 does not necessarily subject the parent corporation to the jurisdiction.”); Dickson Marine Inc., 179

 F.3d at 338 (“Courts have long presumed the institutional independence of related corporations,

 such as parent and subsidiary, when determining if one corporation’s contacts with a forum can

 be the basis of a related corporation’s contacts.”). Nevertheless, a court may impute the contacts

 of one corporate entity to an affiliate or parent entity when the affiliate or parent is merely an alter

 ego of a corporate entity that would be subject to personal jurisdiction in that court. See Patin v.

 Thoroughbred Power Boats Inc., 294 F.3d 640, 653 (5th Cir. 2002); Hargrave, 710 F.2d at 1159.

         [O]ne-hundred percent ownership and identity of directors and officers are, even
         together, an insufficient basis for applying the alter ego theory to pierce the
         corporate veil. . . . Instead, we maintain the fiction that an officer or director of
         both corporations can change hats and represent the two corporations separately,
         despite their common ownership.

 United States v. Jon-T Chems., Inc., 768 F.2d 686, 691 (5th Cir. 1985), cert. denied, 475 U.S.

 1014 (1986); accord Bestfoods, 524 U.S. at 69-70 & n.13; Lusk v. Foxmeyer Health Corp., 129

 F.3d 773, 779 (5th Cir. 1997). Indeed, the presumption that related corporations are separate

 entities persists unless it is overcome by clear evidence that the former asserts sufficient control

 to make the latter its agent or alter ego. Freudensprung, 379 F.3d at 346; see Patin, 294 F.3d at

 653 (“[B]ecause the two corporations . . . are the same entity, the jurisdictional contacts of one

 are the jurisdictional contacts of the other for the purposes of . . . due process analysis.”); Dickson

 Marine Inc., 179 F.3d at 338 (“[C]lear evidence requires an additional or a ‘plus’ factor,

 ‘something beyond the subsidiary’s mere presence within the bosom of the corporate family.’”);

 Hargrave, 710 F.2d at 1159 (recognizing that a foreign parent corporation may be subject to

 jurisdiction based on its subsidiary’s contacts when the parent exerts control over the subsidiary

                                                   16
Case 1:14-cv-00086-MAC Document 111 Filed 03/01/19 Page 17 of 21 PageID #: 2604


 such that the entities “do not in reality constitute separate and distinct corporate entities” (quoting

 2 JAMES W. MOORE ET AL., MOORE’S FEDERAL PRACTICE ¶ 4.25[6] (2d ed. 1982))).

 Nevertheless, to impute one corporate entity’s contacts onto another entity for jurisdictional

 purposes, the proponent of an agency or alter ego theory need only make a prima facie

 case—which is a less stringent standard than establishing alter ego liability—regarding the level

 of control. Hargrave, 710 F.2d at 1161; see First Inv. Corp. of Marshall Islands v. Fujian Mawei

 Shipbuilding, Ltd., 703 F.3d 742, 746 (5th Cir. 2013); Freudensprung, 379 F.3d at 346.

         In a case presenting a federal question, the state and federal alter ego analyses are viewed

 as interchangeable. See Chao v. Occupational Safety & Health Review Comm’n, 401 F.3d 355,

 365 n.3 (5th Cir. 2005) (citing Century Hotels v. United States, 952 F.2d 107, 110 n.4 (5th Cir.

 1992)); Jon-T Chems., Inc., 768 F.2d at 690 n.6 (collecting cases). Factors a court may consider

 to determine whether a nonresident entity can be amenable to personal jurisdiction through the

 contacts of a subsidiary or affiliate include: (1) the amount of the subsidiary’s or affiliate’s stock

 owned by the nonresident entity; (2) whether the entities have separate headquarters, directors,

 and officers; (3) whether corporate formalities are observed; (4) whether the entities maintain

 separate accounting systems; and (5) whether the nonresident entity exercises complete control

 over the subsidiary’s or affiliate’s general policies or daily activities. Freudensprung, 379 F.3d

 at 346 (citing Hargrave, 710 F.2d at 1160); Dickson Marine Inc., 179 F.3d at 339; see Jon-T

 Chems., Inc., 768 F.2d at 691-92 (listing additional factors in the context of establishing alter ego

 liability).

         The Third Amended Complaint states:

         [Damco USA, Damco BV, and other named entities] are related entities sharing
         common employees, offices, and business names such that they are joint and
         severally liable under legal theories of respondeat superior. Further, the past,

                                                   17
Case 1:14-cv-00086-MAC Document 111 Filed 03/01/19 Page 18 of 21 PageID #: 2605


        present, and continuing relations and dealings by and between these related entities
        are so inextricably intertwined that for purposes of this suit, some or all of them
        can and should be considered the alter of each entity at law and equity.

 (#83, at 13 ¶ 24). Even assuming arguendo that Damco BV owns 100 percent of the stock in

 Damco USA, Relators do not delineate the existence of additional factors to establish alter ego

 status. Relators argue that they have made a prima facie case of alter ego jurisdiction by alleging

 that Damco BV and Damco USA shared corporate officers and employees, namely Kristensen and

 Percival, and the President of Damco USA had power of attorney from Damco BV, “resulting in

 one corporate direction for both entities.” Relators also maintain that Damco BV uses Damco

 USA’s business addresses for corporate filings, conducting business, and providing company

 details for its shipments to the United States.

        Relators rely on Pacheco v. Dibco Underground, Inc., in support of their contention that

 they have asserted a prima facie case of alter ego jurisdiction. No. A-08-CA-187-SS, 2008 WL

 11334107 (W.D. Tex. Aug. 7, 2008). In Pacheco, the plaintiffs demonstrated not only that the

 defendant parent corporation owned 100 percent of the defendant subsidiary corporation’s stock

 and that the two entities shared headquarters, but also that they shared key corporate officers who

 performed essential business functions, the subsidiary maintained nominal headquarters with no

 employees and had never held meetings of shareholders or directors, case-linked bills and

 correspondence were consistently routed to the parent company, and the subsidiary was

 undercapitalized. Id. at *2. Although the defendants maintained that the subsidiary was not

 undercapitalized; kept separate financial records, tax returns, and payroll accounts; and had a

 different president, the court noted that the defendants’ presidents were father and son, and

 concluded that plaintiffs had made a prima facie showing of alter ego status. Id. at *2-3.



                                                   18
Case 1:14-cv-00086-MAC Document 111 Filed 03/01/19 Page 19 of 21 PageID #: 2606


        Here, in contrast, Relators’ allegations do not suggest that the daily operations of Damco

 BV and Damco USA are intertwined to the same extent as those alleged in Pacheco. Relators do

 not dispute that Damco BV is headquartered in the Netherlands; therefore, they cannot claim that

 it shares the same headquarters as Damco USA. They identify Kristensen as an employee or agent

 of Damco BV who played a significant role at Damco USA without mentioning what

 responsibilities, if any, Kristensen had at Damco BV. Percival is not named in the Third

 Amended Complaint, and his only apparent connection to Damco BV is being listed as

 “Compliance Officer” on Damco BV’s application for an Ocean Transportation Intermediary

 License from the Federal Maritime Commission. For the first time in their Response, Relators

 aver that Percival is listed as Vice President on Damco USA corporate filings in several states and

 that he authored a letter from Damco USA to the Government containing allegedly false

 information regarding an internal audit and Damco USA’s oversize charges. While both entities

 may at times share these two individuals, the Fifth Circuit has recognized that an identical board

 of directors and officers—which is not alleged here—merely reflects a normal parent-subsidiary

 relationship and is not a sufficient basis to apply alter ego jurisdiction. See Jon-T Chems., Inc.,

 768 F.2d at 691; Hargrave, 710 F.2d at 1160. Thus, Relators’ allegations are not adequate to

 suggest that Damco BV exerted control over Damco USA’s general policies, daily activities, or

 specifically with regard to the purportedly wrongful conduct that is the basis of this suit.

 Accordingly, the court finds that Relators have not adduced sufficient facts to assert a prima facie

 case of alter ego status in order to overcome the presumption of corporate separateness. Hence,

 imputing Damco USA’s contacts to Damco BV in an effort to establish personal jurisdiction over

 Damco BV is unwarranted in this case.



                                                 19
Case 1:14-cv-00086-MAC Document 111 Filed 03/01/19 Page 20 of 21 PageID #: 2607


        E.      Jurisdictional Discovery

        Relators urge the court to grant limited jurisdictional discovery if it finds that there are

 insufficient facts to assert personal jurisdiction over Damco BV. Relators specifically seek

 information regarding Damco BV and Damco USA’s internal financing, corporate formalities, and

 maintenance of accounting systems, in addition to determining whether Damco USA is adequately

 capitalized. “[W]here issues arise as to jurisdiction or venue, discovery is available to ascertain

 the facts bearing on such issues.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 n.13

 (1978); see Wyatt v. Kaplan, 686 F.2d 276, 283 (5th Cir. 1982) (“When a defendant challenges

 personal jurisdiction, courts generally permit depositions confined to the issues raised in the

 motion to dismiss.”). “As the party opposing dismissal and requesting discovery, the plaintiffs

 bear the burden of demonstrating the necessity of discovery.” Ritter, 768 F.3d at 434 (quoting

 Davila v. United States, 713 F.3d 248, 263-64 (5th Cir. 2013)). The party seeking jurisdictional

 discovery must first make a preliminary showing of jurisdiction. See id.; Fielding v. Hubert

 Burda Media, Inc., 415 F.3d 419, 429 (5th Cir. 2005) (citing Toys “R” Us, Inc. v. Step Two,

 S.A., 318 F.3d 446, 456 (3d Cir. 2003)); accord Next Techs., Inc. v. ThermoGenisis, LLC, 121

 F. Supp. 3d 671, 676 (W.D. Tex. 2015). “When the lack of personal jurisdiction is clear,

 discovery would serve no purpose and should not be permitted.” Bonner v. Triple-S Mgmt. Corp.,

 661 F. App’x 820, 822 (5th Cir. 2016) (quoting Wyatt, 686 F.2d at 284)); see Ritter, 768 F.3d

 at 434; Alpine View Co., 205 F.3d at 221.

        Under these circumstances, although Relators argue that Damco BV and Damco USA

 present themselves as one entity and that Damco USA has disclosed documents referencing

 individuals who are not its employees, the court finds that Relators have not alleged a prima facie



                                                 20
Case 1:14-cv-00086-MAC Document 111 Filed 03/01/19 Page 21 of 21 PageID #: 2608


 case of personal jurisdiction necessary to merit jurisdictional discovery. Therefore, Relators’

 request for limited jurisdictional discovery is denied.

 III.   Conclusion

        Based on the foregoing analysis, Damco BV’s Motion to Dismiss Relators’ Third Amended

 Complaint (#91) is GRANTED, and its Motion to Stay Discovery (#98) is DENIED AS MOOT.

 Accordingly, Relators’ claims against Damco BV are dismissed for lack of personal jurisdiction,

 and Damco
        . BV is dismissed as a defendant in this case.
       SIGNED at Beaumont, Texas, this 7th day of September, 2004.
         SIGNED at Beaumont, Texas, this 1st day of March, 2019.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                                 21
